DETAILED ACTION
	Claims 1-13 and 16-22 are currently pending. Claims 13 and 22 have been indicated as having allowable subject matter. Claims 1-13 and 17-20 are maintained in rejection despite Applicant’s amendments/arguments filed 02/20/2021. Claims 16 and 21 are rejected under new grounds. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. A response to arguments can be found at the end of this Office Action. This Office Action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peckham (US 2012/0199545).
Referring to Claim 1: Peckham discloses a linkage device for a vehicle coupling, the linkage device comprising:
a housing having a rotatable plate (72) (Fig. 5);
a drawbar (66) connectable to a coupling head (44) and mounted in the plate of the housing (Fig. 5);
a first spring element (62) mounted on the drawbar and configured to dampen a compressive force of a vehicle that arises during coupling (Fig. 8) (Para. [0035]); 
a second spring element (64) mounted on the drawbar and configured to dampen tensile force of the vehicle that arises during coupling (Fig. 8) (Para. [0035]); and
a flange (20) with a housing (22) connectable to the vehicle (Fig. 6), wherein the plate in the housing is disposed between the first spring element and the second spring element (Fig. 5).

Referring to Claim 2: Peckham discloses a linkage device, wherein the plate (72) is rotatable about an axis of rotation and comprises an annular disc (102) and a steering pivot including diametrically arranged pivot pins (74, 76) (Fig. 5).

Referring to Claim 3: Peckham discloses a linkage device, wherein the annular disc (102) includes a through hole for the drawbar (66) between the first spring element (62) and the second spring element (64) (Fig. 5).

Referring to Claim 4: Peckham discloses a linkage device, wherein the through hole of the annular disc (102) of the plate (72) is formed on both sides with widenings (102) in 

Referring to Claim 5: Peckham discloses a linkage device, wherein the first spring element (62) is arranged on a side of the plate (72) that faces the coupling head (44) to dampen the compressive force of the force (Fig. 1) (Para. [0035]).

Referring to Claim 6: Peckham discloses a linkage device, wherein a number of the first and second spring elements (78) is based on anticipated magnitudes of the compressive and tensile forces (Para. [0005]).

Referring to Claim 7: Peckham discloses a linkage device, wherein at least one of the first spring element (62) or the second spring element (64) includes an annular disc formed from an elastomeric material (Fig. 8) (Para. [0036]).

Referring to Claim 8: Peckham discloses a linkage device, wherein the annular disc (78) is laterally supported against spacer discs (80) (Fig. 8) (Para. [0036]).

Referring to Claim 9: Peckham discloses a linkage device, wherein the first and second spring elements (62, 64) are fitted on the drawbar (66) between a bushing (68) for the coupling head (44) on a front end of the drawbar (50) and a locking disc (70) disposed on a rear end of the drawbar to fix the first and second spring elements against the plate (72) (Fig. 5).

Referring to Claim 10: Peckham discloses a linkage device, wherein the locking disc (70) is pressable against the second spring element (64) with a connection (100) disposed on the rear end of the drawbar (66) (Fig. 5).

Referring to Claim 11: Peckham discloses a linkage device, further comprising the plate (72) having a steering pivot (74, 76) mounted in a sleeve-shaped housing (112) with a flange (20) that is configured to fasten to the vehicle (Fig. 6).

Referring to Claim 12: Peckham discloses a linkage device, wherein the sleeve-shaped housing (112) is axially moveable within the flange (20) (Fig. 6) (Para. [0044]).

Referring to Claim 17: Peckham discloses a vehicle linkage device comprising:
a drawbar (50) configured to be coupled with a coupling head (44);
elastomeric elements (78) mounted on the drawbar and configured to dampen forces imparted by a first vehicle during coupling of the first vehicle with a second vehicle (Para. [0036]); and
a housing (22) having a flange (20) and that is configured to be connected to the first vehicle (Fig. 6),
wherein the drawbar is mounted at least in a horizontal plane with a rotatable plate (72) in the housing with the rotatable plate disposed between the elastomeric elements (Fig. 6).

Referring to Claim 18: Peckham discloses a vehicle linkage device, wherein the rotatable plate includes an annular disc (102) and diametrically arranged pivot pins (74, 76).

Referring to Claim 19: Peckham discloses a vehicle linkage device comprising:
a drawbar (50) connectable to a coupling head (44);
spring elements (78) mounted on the drawbar and configured to dampen forces of a first vehicle that arise during coupling of the first vehicle with a second vehicle (Para. [0036]);
a housing (22) having a flange (20) and a rotatable plate (72) disposed between the spring elements, the housing configured to be coupled with the first vehicle, the rotatable plate including an annular disc (102) with a through hole for the drawbar (66) between the spring elements, the rotatable plate also including pivot pins (74, 76),
wherein the drawbar is mounted at least in a horizontal plane in the rotatable plate in the housing (Fig. 8),
wherein at least a first spring element of the spring elements (78) is on a first side of the rotatable plate (72) that faces the coupling head to dampen a compressive force of the forces imparted by the first vehicle (Fig. 5), and
wherein at least a second spring element of the spring elements (78) is on an opposite, second side of the rotatable plate (72) that faces away from the coupling head to dampen a tensile force of the forces imparted by the first vehicle (Fig. 5).

Referring to Claim 20: Peckham discloses a vehicle linkage device, wherein at least one of the spring elements (78) includes an annular disc formed from an elastomeric material (Para. [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peckham in view of Dilg et al. (US 4,064,998)
Referring to Claim 16: Peckham does not teach that the sleeve-shaped housing and the flange are fixed against each other with an overload element configured to be sheared off by the sleeve-shaped housing that is pushed by the flange together with the plate and the drawbar with the spring elements. Rather, Peckham’s press-fit mounting bolt 152 and collar 170 create friction to absorb energy, while “[d]eformation may or may not take place.” (Para. [00148]). Further, Peckham’s “energy absorbing coupler 10 may be used to replace both the overload shear release bolts/bushings known in the prior art and a deformation tube, if desired, in known coupler designs.” (Para. [0050]). However, Dilg teaches a linkage device for a vehicle coupling, wherein the sleeve-shaped housing (10) and the flange (8) are fixed against each other with an overload element (24) configured to be sheared off by the sleeve-shaped housing that is pushed by the flange 

Referring to Claim 21: Peckham does not teach an overload element in the form of a bolt-shaped body that radially extends through openings in the housing and the flange relative to an axis of rotation of the plate. However, Dilg teaches a vehicle linkage device, wherein the overload element (24) is a bolt-shaped body that radially extends through openings in the housing (10) and the flange (8) relative to a vertical axis (Fig. 1) (Col. 3, lines 5-27) (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Peckham to use vertically oriented shear bolts that extend through openings in the housing and flange, as taught by Dilg, to replace Peckham’s press-fit mounting bolt and collar arrangement because shear bolts are well-known elements in the art of vehicle coupling, and these well-known elements may be easier to manufacture and replace relative to Peckham’s press-fit mounting bolt and collar arrangement.

Allowable Subject Matter
s 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Peckham fails to teach “a plastically deformable tubular body that extends from a gap between the housing and the flange to outside of the housing and the flange.” The Examiner agrees with Applicant’s arguments, in that, Peckham’s collar (170) is disposed entirely between the coupler anchor (20) and the anchor body (22) (Fig. 9). (See Applicant’s Arguments/Remarks filed 01/20/2021, page 8). The Examiner finds no obvious reason to move Peckham’s collar (170). Further, the Examiner notes that deformation tube (50) of Peckham corresponds more closely to the claimed plastically deformable tubular body. The Examiner finds no obvious reason to modify Peckham such that the deformation tube (50) is moved so that it extends from a gap between the housing and the flange to outside of the housing and the flange (compare Fig. 1 of Peckham with Fig. 3 of the instant application). 
Regarding claim 22, Peckham fails to teach that “the drawbar includes a first flattening and the plate includes an annular disc having a through hole with a second flattening that faces the first flattening of the drawbar.” The Examiner finds no obvious reason to modify Nikolaus to include mating first and second flattenings on the drawbar and annular disc, respectively. Such a modification would require improper hindsight reasoning.

Response to Arguments
Applicant argues that Peckham does not teach that the absorbing draft gear tubes (62, 64) dampen any tensile forces. The Examiner responds that while Peckham does not specifically use the term “tensile,” draft gear tube 64 does dampen tensile forces do to the location of the springs of tube 64 on the opposite side of plate 72 as the springs of tube 62, i.e., when coupler 44 is pulled in tension, this tension is absorbed by the compression of the springs of tube 64 (see Figs. 1 and 5). Thus, Peckham’s draft gear tube 64 can be reasonably interpreted as “configured to dampen a tensile force of the vehicle that arises during coupling.”
Applicant argues that Peckham does not teach a rotatable plate through which a drawbar of a linkage device extends and that is between spring elements, as recited in claims 1, 17, and 19. The Examiner responds that while Peckham does not specifically use the term “rotatable,” annular mounting support 72 is mounted to slide anchor assembly 112 using upper and lower mounting pegs 74 and 76 captured in circular peg openings 134 (Figs. 5 and 6) (see Para. [0040], last three lines; and Para. [0041], lines 9-14). Because Peckham’s circular pegs 74 and 76 are mounted in circular openings 134 the two bodies may be reasonably interpreted as “rotatable” relative to one another. The term “rotatable” only requires the ability to rotate, not the act of rotation itself. Thus, Peckham’s annular mounting support 72 can be reasonably interpreted as “a rotatable plate.” Further, the Examiner notes that Nikolaus et al. (US 10,246,108), a reference previously made of record but not relied upon, teaches a rotatable plate (4) relative to the housing (16) (see Figs. 1A and 4).


Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because new claim 21 contains limitations regarding shear bolts and these references teach various embodiments of shear bolts for use in railway couplings: US-20180208007; US-20180154912; and US-6499613.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617